Defendants appeal from an order of the Broome County Court, which set aside, as contrary to the evidence, a jury verdict of no cause of action in an action in negligence. The case arose from a collision of the automobile of the plaintiff and a small autotruck owned by one defendant and operated by the other. It occurred on a three-strip public highway when the defendant driver was making a left turn into a gas station and across the right of way of plaintiff’s oncoming car. The evidence presented clear questions of fact as to whether negligence on the part of one or both of the drivers was a proximate cause of the collision. Defendants counterclaimed for their respective damages. In reporting the no cause verdict the jury specifically and expressly based it upon a finding that neither operator was negligent. No view of the evidence sustained such a conclusion. Order affirmed, with $25 costs and disbursements. Heffeman, Brewster and Foster, JJ., concur; Hill, P. J., and Deyo, J., dissent.